Citation Nr: 18100073
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-22 985
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	5
 
ORDER
Entitlement to a disability rating in excess of 10 percent for a right inguinal scar is denied. 
Entitlement to a disability rating in excess of 10 percent for a left inguinal scar is denied.
FINDINGS OF FACT
1. The Veterans right inguinal scar has been linear, superficial, and painful; it has not been unstable.  
2.  The Veterans left inguinal scar has been linear, superficial, and painful; it has not been unstable.  


CONCLUSIONS OF LAW
1. The criteria for establishing entitlement to a disability rating in excess of 10 percent for a right inguinal scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 
2. The criteria for establishing entitlement to a disability rating in excess of 10 percent for a left inguinal scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from January 1977 to July 1979 and from July 1979 to February 1982.
This matter comes before the Board of Veterans Appeals (Board) from a January 2013 Rating Decision (RD) from the Regional Office (RO) in Winston-Salem, North Carolina, denying the claims of entitlement to evaluations in excess of 10 percent for right and left inguinal scarring.  A timely notice of disagreement (NOD) was received in May 2013.   
Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375,1381 (Fed. Cir. 2015) (holding that the Boards obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Entitlement to disability ratings in excess of 10 percent for each inguinal scar.  
Disability evaluations are determined by the application of the VAs Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2017).
In both initial rating claims and normal increased rating claims, the Board must discuss whether staged ratings are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.   
Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).
It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).
The Veteran is service connected for two inguinal scars, one on each side of his trunk.  His inguinal scars are currently rated at 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under that regulation, a 10 percent rating is warranted for one or two scars that are unstable or painful.  Id.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  
 
At the September 2011 VA examination, the Veteran described a painful scar from his bilateral hernia repair.  The examiner stated that there was no skin breakdown.  His right groin scar was linear, measured 9 centimeters (cm.) by .2 cm, was not painful, was not manifested by skin breakdown, was superficial with no underlying tissue damage, and did not result in limitation of motion.  The VA examiner described a left groin scar which was linear, superficial with no underlying tissue damage, and measured 12 cm. by .2 cm.  There was no pain, skin breakdown, or limitation of motion.  
A March 2013 VA treatment record noted bilateral point tenderness along the incision with radiation down to the scrotum and medial thigh.  
In a September 2013 statement, the Veteran stated that his clothes constantly rubbed against his scars, which caused pain.  He stated that the pain limited his sexual life.  
The Veteran was provided a VA examination in January 2014.  The examiner noted a scar on the right and left inguinal areas.  The Veteran described the scars as touchy when he rubbed a wash cloth over them.  The herniorrhaphy scars were linear and tender with light touch.  The VA examiner noted that the scars were painful, but not unstable.  The right inguinal scar measured 10 cm. by 0.2 cm. and the right inguinal scar measured 10.5 cm. by 0.2 cm.  The scars did not result in limitation of function.  
In July 2014, the Veteran explained that the tenderness caused by his scars limits his clothing options and his ability to sit.  
Based on the above, the Board finds that ratings in excess of 10 percent are not warranted for the Veterans bilateral inguinal scars.  The evidence shows that the scars are painful, but not unstable.  Therefore, the already assigned 10 percent rating for each inguinal scar is appropriate for a single, painful, stable scar under Diagnostic Code 7804.  38 C.F.R. § 4.118. 
The Board has considered whether rating the Veterans bilateral inguinal scars under another diagnostic code would be more beneficial to him.  The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.  Diagnostic Codes 7801 and 7802 are not applicable because there is no evidence that the Veterans scars are deep and/or nonlinear.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7805 provides that any disabling effects of scars not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, or 7804 should be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.  The Veteran has not reported and the evidence does not suggest any disabling effects of the Veterans right shoulder scar other than pain, which is contemplated by the 10 percent rating already in effect under Diagnostic Code 7804; therefore, Diagnostic Code 7805 does not apply.  

 
 
REMANDED ISSUES

Entitlement to service connection for a heart disability.  
The Veteran argued a theory of secondary service connection.  He asserted that his heart disability was aggravated by his service-connected bilateral inguinal hernia residuals because he was unable to receive certain treatment for his heart disability due to his service-connected bilateral inguinal hernia residuals.  Specifically, his bilateral inguinal hernia residuals limited treatment for his heart disorder in the form of his needed heart catheterizations.  
The September 2011 VA examiner addressed direct service connection by opining that the Veterans heart disorder was less likely than not related to service.  In a September 2011 statement, the Veteran explained that the procedures to treat his heart catheterization worsened his service-connected bilateral inguinal hernia residuals. 
The Board finds a remand is required to obtain a medical opinion regarding his theory of secondary service connection.  

Entitlement to a compensable disability rating for bilateral inguinal hernia repair
The Board finds that another VA examination is needed to determine the severity of the Veterans service-connected ilioinguinal hernia.  The September 2011 and January 2014 VA Examiners found that there was no evidence of a recurrent hernia.  However, a December 2012 imaging study revealed a tiny fat containing left inguinal hernia, but a physical exam completed at that time was negative for an appreciable mass or defect.  Additionally, a March 2013 VA treatment record indicated a pronounced or recurrent left inguinal hernia, but it was difficult to assess due to the amount of scar tissue.  Based on the above, the Board finds that a remand is required to determine the severity of the Veterans bilateral inguinal hernia.  
Entitlement to higher disability ratings for bilateral ilioinguinal nerve entrapment 
The Veterans bilateral inguinal nerve entrapment is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8630.  Under 38 C.F.R. § 4.124a, neurological conditions and their residuals may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  VA is to consider especially psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., referring to the appropriate bodily system of the schedule.
In May 2014, the Veteran argued that his bilateral inguinal nerve entrapment was manifested by disturbances of gait and visceral manifestations.  He stated that the December 2012 VA treatment records documented his complaints of slowed gait as a result of his pain and that the imaging study findings of a right renal cyst and diverticulosis were visceral manifestations of his bilateral inguinal nerve entrapment.  
In light of the Veterans argument, the Board finds that a remand is required to address all residuals of the Veterans bilateral inguinal hernia nerve entrapment. 
Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  
Regarding the claim for entitlement to TDIU, adjudication of that claim must be deferred, as the issue is inextricably intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).
 
The matters are REMANDED for the following action:
1. The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veterans claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).
2. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected bilateral inguinal hernia repair.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 
The RO or the AMC should ensure the examiner provides all information required for rating purposes.  The examiner must determine whether the Veteran has a recurrent hernia.  In doing so, the examiner must consider and discuss the March 2013 VA treatment record indicating a recurrent left inguinal hernia, but that it was difficult to assess because of the scar tissue.  The examiner should also consider and discuss the December 2012 VA treatment records which showed a left inguinal hernia on an imaging study, but a physical examination was negative for a mass or defect. 
3. Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veterans service-connected bilateral inguinal hernia nerve entrapment.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed. 
The RO or the AMC should ensure the examiner provides all information required for rating purposes.  The examiner must specify the specific nerve or nerves involved and whether his nerve entrapment is characterized by neuritis, neuralgia, and/or incomplete paralysis.  The examiner must also determine all residuals of his service-connected bilateral inguinal nerve entrapment, to include a discussion as to whether the service-connected nerve entrapment resulted in psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations.  
The examiner is instructed that neuritis is characterized by loss of reflexes, muscle atrophy, sensory disturbances and constant pain, at times excruciating; neuralgia is characterized usually by dull and intermittent pain of typical distribution so as to identify the nerve; and incomplete paralysis indicates a degree of lost or impaired function substantially less than that associated with complete paralysis of a particular nerve. See 38 C.F.R. §§ 4.123, 4.124.  
4.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of his heart disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed. 
Following the examination and a review of the relevant records and lay statements, the examiner must state an opinion as to whether the Veterans heart disability is at least as likely as not (a 50 percent probability or greater) caused or aggravated by his service-connected bilateral inguinal hernia residuals.
The examiner must consider and discuss the Veterans statements that the treatment for his heart disability is limited because of his inguinal hernia residuals.  
The examiner must provide a complete rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed. 






5. Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefit sought on appeal is not granted to the Veterans satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	A. N. Nolley, Assocaite Counsel 

